Citation Nr: 1043343	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-32 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the 
right ankle disability.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for the lumbar spine disability.

3.  Entitlement to an initial compensable evaluation for the left 
ankle disability.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for the right knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for the 
left knee disability, prior to December 11, 2009, and as of 
February 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States 
Navy from October 1962 to February 1975.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO), in which the appellant's claim 
for an evaluation in excess of 20 percent was denied while his 
claims of entitlement to service connection for a low back 
disorder, a left ankle disorder, a right knee disorder and a left 
knee disorder secondary to the right ankle disability were 
granted.

The May 2005 rating decision, in part, assigned a 20 percent 
evaluation for the lumbar spine disability, a zero percent 
evaluation for the left ankle disability, a 10 percent evaluation 
for the right knee disability and a 10 percent evaluation for the 
left knee disability.  The appellant is appealing the initial 
ratings assigned for each one of those four disabilities after 
service connection was granted.  As a result, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In January 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript is in the 
claims file.  

The Board notes that a temporary total rating for convalescence 
was assigned (by way of rating decisions issued in February and 
May of 2010) for the left knee disability from December 11, 2009, 
to January 31, 2011, under the provisions of 38 U.S.C.A. § 4.30.  
This period will not be addressed because a rating higher than 
100 percent is not assignable.  Therefore the issues on appeal 
are as listed on the first page, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant was 
awarded Social Security Administration (SSA) disability benefits 
in a February 2002 Administrative Law Judge (ALJ) decision; the 
award of those benefits was effective from October 1999.  SSA 
records may contain pertinent information relating to the 
appellant's increased rating claims.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  However, the RO apparently 
did not seek to obtain any copies of the medical records upon 
which the disability award and/or continuing benefits were based.  
This should be rectified on remand.

In addition, there is no evidence of record to indicate that the 
private medical records the appellant submitted in a large 
envelope were reviewed at the RO.  These records appear to be 
some of the records listed in the SSA List of Exhibits.

Furthermore, the appellant has received treatment for his 
disabilities at VA facilities.  However, only a portion of his 
records appear to have been included in the claims file.  The 
claims file does not include any VA treatment records dated 
between June 2006 and February 2008, or between July 2008 and 
November 2009.  Because such records could reflect the extent and 
severity of the claimed disabilities, VA is therefore on notice 
of records that may be probative to the claim.  The AMC/RO should 
obtain all of the relevant VA treatment records generated since 
2004 and not already of record, as well as any private records, 
and associate said records with the claims file.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore in order to fulfill the duty to assist, all of the 
relevant private, government and VA treatment records should be 
obtained and associated with the claims file.

In addition, the Veteran testified during his January 2010 Board 
hearing that his disabilities had worsened since the December 
2008 VA examination was conducted.  In particular, the appellant 
underwent left knee surgery in December 2009.  Therefore, another 
VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board does note that a VA medical examination was conducted 
in May 2010, and that the results were used to generate the grant 
of a temporary total rating for the left knee disability.  
However, because the issues on appeal were under the Board's 
jurisdiction at the time, the findings from the examination 
relating to the right ankle, left ankle, and right knee were not 
reviewed by the RO in connection with the issues on appeal here.  
In addition, the May 2010 VA examination did not include any 
findings relating to the appellant's lumbar spine disability.

The medical evidence of record is insufficient for the Board to 
render a decision.  The considerations described above require a 
remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159 and 
any other applicable legal precedent has 
been completed.

2.  Contact SSA to obtain official 
documentation of any pertinent application 
for benefits filed by the appellant, 
including the List of Exhibits associated 
with any SSA decision, as well as copies of 
all of the medical records upon which any 
decision concerning the appellant's 
original/continuing claim(s) for benefits 
was based.  All of these records are to be 
associated with the claims file.

3.  Contact the appellant and obtain the 
names and addresses of all medical care 
providers (private, VA, or other 
government) who have treated him for his 
service-connected right ankle, low back, 
left ankle, right knee, and/or left knee 
since August 2004.  After securing the 
necessary release(s), obtain such records.  
In particular, VA treatment records dated 
between June 2006 and February 2008, 
between July 2008 and December 2009, and 
from January 2010 onward must be obtained.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made.  
The appellant and his representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the appellant for a VA orthopedic 
examination to determine the nature, 
severity and extent of his current lumbar 
spine, right and left ankle and right and 
left knee pathology.  The claims file must 
be available for review by the examiner in 
conjunction with the examination, and the 
report should state that such review has 
been accomplished.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  The 
examiner should describe to what extent, if 
any, the appellant has any low back, knee 
or ankle pathology or reduced function in 
the low back, knees, and ankles, including 
any associated gait impairment or 
ligamentous instability.  It should be 
determined whether there is any objective 
evidence of functional limitation due to 
pain caused by the service-connected lumbar 
spine and bilateral lower extremity 
disabilities.  If so, each of those 
limitations should be set forth in detail.

The examiner should identify the objective 
manifestations attributable to the 
appellant's service-connected thoracolumbar 
spine disability.  Any musculoskeletal and 
neurologic dysfunction involving the 
thoracolumbar spine should be described in 
detail.

The examiner should note the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiner must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests of 
motion should be identified.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement, 
currently or historically, should be noted.  
The examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the back 
is used repeatedly.  All functional losses 
caused by service-connected thoracolumbar 
spine disability due to pain, weakness, 
fatigability, etc., should be specifically 
equated to additional degrees of motion 
lost beyond that shown clinically.

The orthopedic examiner should state 
whether there is ankylosis of the 
thoracolumbar spine.  The examiner should 
indicate whether the Veteran's age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, affect his normal range of 
motion of the thoracolumbar spine.

The examiner must state whether or not the 
appellant has any recurrent subluxation or 
lateral instability of either knee or 
ankle.  If so, the examiner must 
characterize such subluxation or lateral 
instability as slight, moderate or severe.

The examiner must test the range of motion 
of the appellant's knees and ankles.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
limitation of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the extent of any 
pain.  Tests of joint movement against 
varying resistance should be performed.  
The examiner should also describe the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  
The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
appellant describes flare-ups), and, to the 
extent possible, provide an assessment of 
the amount of additional loss of motion in 
degrees or the additional amount of 
functional impairment incurred on repeated 
use or during flare-ups.

Specific findings should be made with 
respect to the location, size and shape of 
the scar(s) from any left knee surgery with 
a detailed description of any associated 
pain or tenderness as well as the presence 
of any disfigurement or any limitations 
caused by any adhesions or nerve 
impairment.

6.  If the orthopedic examiner identifies 
any neurologic dysfunction associated with 
the lumbar spine disability, schedule the 
appellant for examination by a neurologist 
to determine the extent and severity of all 
thoracolumbar neuropathy.   The claims file 
must be available for review by the 
examiner in conjunction with the 
examination, and the report should state 
that such review has been accomplished.

The purpose of such examination would be to 
ascertain the current nature and extent of 
the appellant's neurological manifestations 
of the lumbar spine disability, to include 
identification all nerves affected by the 
spinal disability and to identify the 
degree of any functional impairment caused 
by any such manifestations.  All indicated 
special studies should be accomplished and 
the examiner should set forth reasoning 
underlying the final diagnoses.

Based on the review of the record and the 
examination of the appellant, the 
neurological examiner should identify any 
symptoms due to disc syndrome and/or 
stenosis of the thoracolumbar spine and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression, if any.  The neurologist must 
state whether any diagnosed disc bugling 
and/or spinal stenosis is related to the 
service-connected thoracolumbar spine 
disability.  The neurologist should also 
note the total duration of any 
incapacitating episodes of disc syndrome in 
the thoracolumbar spine, if any.  (An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.)

The examiner must also address lower 
extremity radiculopathy.  38 C.F.R. 
§ 4.124a includes the criteria applicable 
to rating the level of disability caused by 
lower extremity radiculopathy.  These 
Diagnostic Codes distinguish the type of 
paralysis into two parts -- complete and 
incomplete paralysis.  Under incomplete 
paralysis, the type of paralysis is further 
broken down into three categories: severe, 
moderate, and mild.  With these categories 
in mind, the examiner should classify the 
impairment(s) from the right and left lower 
extremity neuropathy, distinguishing among 
the categories and identifying each nerve 
or group of nerves affected.

If the examiner uses results obtained from 
an EMG and/or nerve conduction velocity 
tests or other such tests, the examiner is 
requested to explain, in terms meaningful 
to a layperson, the base line results 
versus those obtained for the appellant.  
The examiner is asked to explain the 
meaning of any abnormal results that are 
obtained.  The examiner is also asked to 
explain how any abnormal figure classifies 
the appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

Also, the physician is requested to explain 
whether the radiculopathy affects the motor 
and/or sensory nerves, and which nerves it 
affects.  The examiner should explain why 
the clinical findings show mild, moderate, 
severe incomplete paralysis or complete 
paralysis.  The examiner is further 
requested to explain in detail what 
limitation of motion and function is caused 
by the right and left lower extremity 
radiculopathy.  The examiner must 
additionally specifically explain which 
nerves of the right and left lower 
extremities are affected.  The 
neurologist is requested to report whether 
the appellant suffers from any tics, pain, 
numbness, foot drop and muscle weakness 
and/or atrophy as well as to record the 
appellant's ranges of motion for each joint 
found to be affected by the neuropathy 
(i.e., knees, ankles etc.), with each of 
the normal ranges of motion indicated in 
degrees.

7.  Upon receipt of the VA examination 
reports, conduct a review to verify that 
all requested opinions have been provided.  
If information is deemed lacking, refer the 
report to the VA examiner(s) for 
corrections or additions.

8.  If any additional development is 
necessary to re-adjudicate any issue, 
especially in light of any newly received 
records, that development should be done.

9.  Thereafter, re-adjudicate the 
appellant's increased rating claims on 
appeal.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate laws and regulations.

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

